Case 9:19-cv-81434-RAR Document 1-7 Entered on FLSD Docket 10/21/2019 Page 1 of 2

AMERICAN ARBITRATION ASSOCIATION
Case Number: 01-19-0001-2336

ROGER L. WOERNER and
WOERNER AGRIBUSINESS, LLC,
Claimants,

-And-
TEMPLETON & COMPANY, LLP,

Respondents

/

AMENDED ORDER ON CLAIMANTS’ MOTION TO COMPEL RESPONSES TO INITIAL
DISCOVERY REQUESTS AND MOTION FOR SANCTIONS

THIS CAUSE, having come on Claimants’ Motion to Compel Responses to Initial
Discovery Requests and Motion for Sanctions, and having duly considered the
same as well as Respondent’s Response in Opposition thereto; Claimants’ Reply;

and Respondent’s Sur-reply, it is ordered as follows:

1. The Claimants’ Motion to Compel Responses to Initial Discovery Requests
are granted and Respondent’s objections to the interrogatories and
requests for production are overruled, except for those objections that
have been asserted pursuant to the Respondent’s attorney-client
privilege or the work-product privilege of Respondent's counsel.
Accordingly, the Respondent is directed to provide the Claimant with all
remaining requested information and documents at its own expense by

October 21, 2019.

EXHIBIT G

 
Case 9:19-cv-81434-RAR Document 1-7 Entered on FLSD Docket 10/21/2019 Page 2 of 2

2. Further, for any claimed attorney-client and/or work-product privileges
asserted for the instant Initial Discovery Requests that have not already
been disclosed on the Respondent’s Interim Privilege Log dated September
20, 2019, the Respondent shall supplement the same to include all such

claimed privileges by October 21, 2019,
3. The Claimant’s Motion for Sanctions is denied without prejudice.

4. No Motion for Rehearing or Reconsideration shall be entertained.

  

Dated: (0,07 IS

 

Melvia B. Green| Esq.
Arbitrator

 
